                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


THOMAS D. SAILORS,

                      Plaintiff,                                  8:19CV001

        vs.
                                                                   ORDER
US MARSHALS SERVICE DEPT.




                      Defendant.


       This matter is before the Court on plaintiff’s motion to dismiss, Filing No. 13, this

case without prejudice. The Court has reviewed the matter and will grant the motion.

       THEREFORE, IT IS ORDERED THAT plaintiff’s motion to dismiss without

prejudice, Filing No. 13, is granted.



       Dated this 11th day of July, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
